DETAILED ACTION
Claims 1 and 3-7 (filed 06/03/2022) have been considered in this action.  Claim 1 has been amended.  Claim 2 has been canceled.  Claims 6-7 are newly filed.  Claims 3-5 are presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed 06/03/2022, with respect to objection to the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 4, filed 06/03/2022, with respect to interpretation of claims 1-5 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-5 under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 5, filed 06/03/2022, with respect to rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 6 paragraph 5, filed 06/03/2022, with respect to rejection of claims 3-4 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 3-4 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 1, filed 06/03/2022, with respect to rejection of claims 1-5 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 102 and 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough searching of the prior art, no reference or obvious combination of references has been found to teach the inventive concept of a lathe machine tool comprising a plurality of workpiece holders, a plurality of working portions (tools) and a plurality of working portion holders (tool holders) which are controlled by a processor and allow the parallel execution of vibration machining with other operations, but restrict the parallel execution of vibration machining with finishing machining.  As claimed, vibration machining is that which is “for cutting the workpiece by vibrating the working portion”, which takes the vibration machining out of the realm of other machining processes that create vibration, because vibration machining explicitly requires that the cutting is performing by vibrating the working portion and not rotating or spinning the working portion such as via drilling or milling which are known to cause vibration, but via this definition cannot be considered vibration machining.  Thus the restriction/allowance of parallel processing is narrow in the sense that vibration machining is interpreted more narrowly by the provided definition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116